     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 1 of 6 Page ID #:705



       Cynthia Anderson Barker, SBN 75764          Barrett S. Litt, SBN 45527
 1     3435 Wilshire Blvd., Suite 2910             Lindsay Battles, SBN 262862
       Los Angeles, CA 90010                       KAYE, MCLANE, BEDNARSKI & LITT
 2     t. 213 381-3246 f. 213 381-3246             975 E. Green Street
 3     e. cablaw@hotmail.com                       Pasadena, California 91106
                                                   t. 626 844-7660 f. 626 844-7670
 4                                                 e. blitt@kmbllaw.com
        Paul Hoffman, SBN 71244                    e. lbattles@kmbllaw.com
 5      Michael D. Seplow, SBN 150183
        Aidan McGlaze, SBN 277270                  Pedram Esfandiary, SBN 312569
 6      John C. Washington, SBN 315991             e. pesfandiary@baumhedlundlaw.com
        SCHONBRUN, SEPLOW, HARRIS,                 Monique Alarcon, SBN 311650
 7      HOFFMAN & ZELDES LLP                       e. malarcon@baumhedlundlaw.com
        200 Pier Avenue, Suite 226                 Bijan Esfandiari, SBN 223216
 8      Hermosa Beach, California 90254            e. besfandiari@baumhedlundlaw.com
        t. 310 396-0731; f. 310 399-7040           R. Brent Wisner, SBN 276023
 9      e. hoffpaul@aol.com                        e. rbwisner@baumhedlundlaw.com
        e. mseplow@sshhzlaw.com                    BAUM, HEDLUND, ARISTEI &
10      e. amcglaze@sshhzlaw.com                   GOLDMAN, P.C.
        e. jwashington@sshhlaw.com                 10940 Wilshire Blvd., 17th Floor
11                                                 Los Angeles, CA 90024
12      Attorneys for Plaintiffs                   t. 310 207-3233 f. 310 820-7444
        Additional Counsel on Next Page
13
14
15                         UNITED STATES DISTRICT COURT
16                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                      Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, CANGRESS (DBA LA
18      CAN), STEVEN ROE, NELSON                    NOTICE OF APPLICATION FOR
        LOPEZ, TINA ČRNKO, JONATHAN                 A TEMPORARY RESTRAINING
19      MAYORCA, ABIGAIL RODAS,                     ORDER AND FOR AN OSC RE:
        KRYSTLE HARTFIELD, NADIA                    PRELIMINARY INJUNCTION
20      KHAN, CLARA ARANOVICH,
        ALEXANDER STAMM, MAIA                       Date and Time: TBA
21      KAZIM, ALICIA BARRERA-                      Courtroom: 8B
        TRUJILO, SHANNON LEE MOORE,
22      DEVON YOUNG, LINUS SHENTU,
23
        individually and on behalf of a class of
        similarly situated persons,
24
                                  PLAINTIFFS,
25      v.
26      CITY OF LOS ANGELES, a
        municipal entity, CHIEF MICHEL
27      MOORE, and DOES 1-10 inclusive,
28                                DEFENDANTS.
     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 2 of 6 Page ID #:706



      Carol A. Sobel, SBN 84483          Jorge Gonzalez, SBN 100799
 1    Katherine Robinson, SBN 323470     A PROFESSIONAL CORPORATION
      Weston Rowland, SBN 327599         2485 Huntington Dr., Ste. 238
 2    LAW OFFICE OF CAROL A. SOBEL       SAN MARINO, CA 91108-2622
 3    1158 26th Street, #552             t. 626 328-3081
      Santa Monica, CA 90403             e. jgonzalezlawoffice@gmail.com
 4    t. 310 393-3055
      e. carolsobel@aol.com
 5    e. klrobinsonlaw@gmail.com
      e. rowland.weston@gmail.com        Olu Orange, SBN 213653
 6                                       Orange Law Offices
                                         3435 Wilshire BLvd., Ste. 2910
 7    Colleen Flynn, SBN 234281          LOS ANGELES, CA. 90010-2015
      LAW OFFICE OF COLLEEN FLYNN        T. 213 736-9900
 8    3435 Wilshire Blvd., Suite 2910    f. 213 417-8800
      Los Angeles, CA 90010              e. o.orange@orangelawoffices.com
 9    t. 213 252-9444
      r. 213 252-0091
10    e. cflynn@yahoo.com
11    Matthew Strugar, SBN 232951
12
      LAW OFFICE OF MATTHEW STRUGAR
      3435 Wilshire Blvd., Suite 2910
13    Los Angeles, CA 90039
      t. 323 696-2299
14    e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 3 of 6 Page ID #:707




 1          TO ALL PARTIES HEREIN AND TO THEIR RESPECTIVE
 2    ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE THAT as soon as the matter may be heard on a
 4    date to be set by and before the Honorable Consuelo B. Marshall, at the First Street
 5
      Courthouse 350 W. 1st Street, Courtroom #8B, 8th Floor, Los Angeles California,
 6
      90012, Plaintiffs will and do respectfully apply ex parte for a Temporary
 7
      Restraining Order, and for a Preliminary Injunction.
 8
            As described in the Proposed Order submitted with this Application,
 9
      Plaintiffs hereby seek a Temporary Restraining Order and a Preliminary Injunction
10
      enjoining the Los Angeles Police Department from using 40 mm and 37 mm
11
      projectiles on protestors in connection with public demonstrations.
12
            This Application is made pursuant to Federal Rule of Civil Procedure 65 on
13
14
      the grounds that Plaintiffs are likely to prevail on their claims including under the

15    Fourth and First Amendments; and are at risk of irreparable harm absent the entry

16    of a temporary order and preliminary injunction; and that the balance of equities
17    and public interest favor the temporary restraining order and temporary injunction.
18    The Application is based on the supporting Memorandum of Points and
19    Authorities; the supporting declarations and exhibits filed concurrently herewith;
20    Plaintiffs’ prior briefing, declarations and exhibits in support of Plaintiff’s
21    temporary restraining order, Dkts. 14-15; the Complaint for Injunctive Relief and
22    accompanying declarations, and all other documents and pleadings filed in this
23    action. Plaintiffs respectfully request a hearing, or a decision without a hearing, as
24    soon as practicable.
25
                                  RULE 7-19.1 STATEMENT
26
            Compliance with the Requirements of Local Rule 7-19.1 is set forth in the
27
      following Declaration of Paul Hoffman, submitted with this application.
28
     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 4 of 6 Page ID #:708




 1          Plaintiffs request that the Court order an expedited briefing schedule in light
 2    of the urgency of the matter presented by the impending verdict in the trial of
 3    former Minneapolis Police Officer Derrick Chauvin, charged with killing George
 4    Floyd, and hold an evidentiary hearing at the Court’s earliest convenience.
 5
      Pursuant to Local Rule 7-19 the contact information for Defendants’ counsel is:
 6
                   Geoffrey Plowden
 7
                   Deputy City Attorney
 8
                   200 N. Main Street, City Hall East
 9
                   Room 600
10
                   Los Angeles, CA 90012
11
                   t. 213-978-7038
12
                   f. 213-978-8785
13
14
                   e. geoffrey.plowden@lacity.org

15
16
17                                           Respectfully submitted,
18
19
      DATED: April 13, 2021                  SCHONBRUN SEPLOW HARRIS
                                             HOFFMAN & ZELDES LLP
20
                                             LAW OFFICE OF CAROL A. SOBEL
21
22
23
                                             By:    /s/ Paul Hoffman
24                                                  Paul Hoffman
25                                                  John Washington
                                                    Carol Sobel
26
                                                    Attorneys for Plaintiffs.
27
28
     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 5 of 6 Page ID #:709




                          DECLARATION OF PAUL HOFFMAN
 2       1. I am an attorney at law duly licensed and entitled to prac~ice in this Court
 3          and the State of California. I am counsel for Plaintiffs in this case. I have
 4          personal first hand knowledge of the within-stated facts and could testify
 5
            thereto under oath.
 6
         2. On April 12, 202 1 at 8:50 AM I e-mailed Geoffrey Plowden, counsel for
 7
            Defendants in this action, and informed him of the substance of this motion
 8
            and date that it wou ld be fi led. I also spoke with Mr. Plowden by telephone
 9
            later that day, and he informed me that D efendants oppose the motion.
10

1I
12
         I declare that the foregoing is true and correct under the penalty of perjury.
13

14

15       Executed this 13th day of March 202 1 at Hermosa Beach, California.

16

17
18                                                  Paul L. Hoffman
19
20
21

22
23
24

25
26
27

28
     Case 2:20-cv-05027-CBM-AS Document 54 Filed 04/13/21 Page 6 of 6 Page ID #:710



       Cynthia Anderson Barker, SBN 75764          Barrett S. Litt, SBN 45527
 1     LAW OFFICES OF CYNTHIA                      Lindsay Battles, SBN 262862
       ANDERSON-BARKER                             KAYE, MCLANE, BEDNARSKI & LITT
 2     3435 Wilshire Blvd., Suite 2910             975 E. Green Street
 3     Los Angeles, CA 90010                       Pasadena, California 91106
       t. 213 381-3246 f. 213 381-3246             t. 626 844-7660 f. 626 844-7670
 4     e. cablaw@hotmail.com                       e. blitt@kmbllaw.com
                                                   e. lbattles@kmbllaw.com
 5
        Paul Hoffman, SBN 71244                    Pedram Esfandiary, SBN 312569
 6      Michael D. Seplow, SBN 150183              e. pesfandiary@baumhedlundlaw.com
        Aidan McGlaze, SBN 277270                  Monique Alarcon, SBN 311650
 7      John C. Washington, SBN 315991             e. malarcon@baumhedlundlaw.com
        SCHONBRUN, SEPLOW, HARRIS,                 Bijan Esfandiari, SBN 223216
 8      HOFFMAN & ZELDES LLP                       e. besfandiari@baumhedlundlaw.com
        200 Pier Avenue, Suite 226                 R. Brent Wisner, SBN 276023
 9      Hermosa Beach, California 90254            e. rbwisner@baumhedlundlaw.com
        t. 310 396-0731; f. 310 399-7040           BAUM, HEDLUND, ARISTEI &
10      e. hoffpaul@aol.com                        GOLDMAN, P.C.
        e. mseplow@sshhzlaw.com                    10940 Wilshire Blvd., 17th Floor
11      e. amcglaze@sshhzlaw.com                   Los Angeles, CA 90024
12
        e. jwashington@sshhlaw.com                 t. 310 207-3233 f. 310 820-7444

13      Attorneys for Plaintiffs
        Additional Counsel on Next Page
14
15
                           UNITED STATES DISTRICT COURT
16                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                      Case No.: 2:20-cv-05027 CBM-AS
18
        ANGELES, CANGRESS (DBA LA
        CAN), STEVEN ROE, NELSON                    MEMORANDUM OF POINTS
19      LOPEZ, TINA ČRNKO, JONATHAN                 AND AUTHORITIES IN
        MAYORCA, ABIGAIL RODAS,                     SUPPORT OF PLAINTIFFS’
20      KRYSTLE HARTFIELD, NADIA                    APPLICATION FOR A
        KHAN, CLARA ARANOVICH,                      TEMPORARY RESTRAINING
21      ALEXANDER STAMM, MAIA                       ORDER AND FOR AN OSC RE:
        KAZIM, ALICIA BARRERA-                      PRELIMINARY INJUNCTION
22      TRUJILO, SHANNON LEE MOORE,
        DEVON YOUNG, LINUS SHENTU,                  Date and Time: TBA
23      individually and on behalf of a class of    Courtroom: 8B
        similarly situated persons,
24
                                  PLAINTIFFS,
25      v.
26      CITY OF LOS ANGELES, a
        municipal entity, CHIEF MICHEL
27      MOORE, and DOES 1-10 inclusive,
28                                DEFENDANTS.
